Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 5, 2018

                                    No. 04-18-00392-CR

                                     STATE of Texas,
                                        Appellant

                                             v.

                                    Lee Allison GOINS,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR2733
                         Honorable Joey Contreras, Judge Presiding


                                      ORDER

         The Appellee’s Motion for Extension of Time to File Brief is GRANTED. The appellee’s
brief is due on November 30, 2018.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court